Citation Nr: 1741077	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  14-02 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for thyroid cancer to include as due to radiation exposure.


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 


INTRODUCTION

The Veteran served in the United States Army from November 1982 to January 1985.  
This matter is before the Board of Veterans' Appeals (Board) from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In July of 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This matter was previously before the Board in July 2015 and the Board found that new and material evidence was submitted to reopen the Veteran's claim of entitlement to service connection for thyroid cancer.  Accordingly, this matter was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

As to the claim for thyroid cancer, the Veteran contends that service connection is warranted for this disability because he believes that he was exposed to radiation while performing certain training exercises at the White Sands Missile Range when he was assigned to the 3rd Armored Calvary Regiment.  Moreover, the Veteran also contends that he was exposed to radiation while performing his duties as an armor crewman.  

During the development of the Veteran's claim, VA obtained a response from the United States Army Dosimetry Center in July 2016.  This letter reported that they were unable to find any records of occupational exposure to ionizing radiation for the Veteran.  Although VA received this response, the Veteran's records were still not forwarded to the Under Secretary for Health to prepare a dose estimate for the Veteran's claimed exposure to ionizing radiation while on active duty.  The Board notes that a dose estimate is necessary prior to the adjudication of claims for radiogenic diseases based on ionizing radiation exposure that first manifest after service and cannot be granted under the presumptive provisions of 38 C.F.R. § 3.307 or 38 C.F.R. § 3.309.  See 38 C.F.R. § 3.311 (a).  Moreover, the record also reflects that a medical opinion was not obtained from the Under Secretary for Benefits to determine if it is at least as likely as not that the Veteran's disability is a result of exposure to radiation while serving on active duty.  Accordingly, these actions previously sought by the Board are necessary for a proper adjudication of the Veteran's appeal and there has not been substantial compliance with the remand orders; therefore, the matter must be remanded once again for compliance with the previous order/completion of the actions sought.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied the Board itself errs in failing to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1.  Request a dose assessment from the Under Secretary for Health pursuant to 38 C.F.R. § 3.311 (a)(2)(iii).  This office should also be sent a copy of the claims file and a copy of this remand.

2.  After a dose estimate has been obtained, and if that estimate is greater than zero, the case should be referred to the Under Secretary for Benefits to obtain an opinion as to whether sound scientific and medical evidence supports the conclusion that it is at least as likely as not that the Veteran's currently diagnosed thyroid cancer resulted from exposure to ionizing radiation during active service.

3.  The RO should also undertake any other development it determines to be necessary to properly develop this claim.  
4.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


